Title: To Thomas Jefferson from Jean Vermonnet, 13 February 1803
From: Vermonnet, Jean Arthur Marie de
To: Jefferson, Thomas


          
            Excellence
            Havane le 13 Fevrier 1803.
          
          L’occasion que je rencontre d’un Officier de la Marine Francaise qui se rend aux Etats unis est pour moi une circonstance trop heureuse, puisque par elle je me trouve à même de me rappeller à V.E. de laquelle j’ai reçu des Politesses, et des marques de bonté lorsque j’eu l’honneur de la visiter à la City federal il y a environ deux Ans. Elle eut même à cette Epoque la bonté de m’annoncer que s’il se formoit un Corps d’Ingénieurs, Elle n’oubliroit pas que par mes Services passés j’aurai des droits à réclamer sa protection, et ce fut par cet espoir que je m’occupé de former un Plan de la Baye de Hampton, du même que des environs de Norfolk à fin d’y decrire un Sisteme de defence tel que je l’appercevois utile. Mais la Situation de ma famille et la Lenteur du Secretaire de la Guerre à m’honorer d’une reponse pendant 8. mois à cinq Lettres que je lui avois écrit me devint un garant de son refus à m’affirmer la protection que V.E. m’avoit temoigné. Je pris alors le parti de quitter les Etats unis, ou j’avois residé pendant 27. Ans, et ou j’avois servi 13. ans comme Ingénieur, pour visiter un Domaine Francais ou j’avois des grands Intérêts en terre, &c. Depuis ayant l’avantage d’être connû par le Gouvernement Francais, j’ai été invité à me rendre dans les Possessions Espagnoles pour y remplir une Mission, et y prendre aussi une Fonction qui me lie au Gouvernement qui m’a accuilli. Etant dans ce moment ci à la Havane j’ai eu la Satisfaction d’y rencontrer votre chargé d’affaires Vincent Gray Esquire homme trés estimable, et qui a acquis la consideration à bien juste titre des personnes en place, et respectables du Pays ou il est. Dans le Cas qu’il seroit agreable à V.E. de recevoir quelques objets d’histoire naturelle comme aussi de toute autre chose dans les Pays Espagnols ou ma place me donne des relations, et me met à même de voyager, je la prie de croire que ce seroit pour moi un plaisir égal à celui que j’éprouve à l’assurer du respecteux attachement avec le quel j’ai l’honneur d’être
          De V.E. Son tres humble et tres obeissant Serviteur
          
            Vermonnet Comisaire et agent G. pour lisle de cube l’a louisianne Campêche &c
          
          
          Editors’ Translation
          
            
              Your Excellency,
              Havana, 13 Feb. 1803
            
            A French naval officer who is traveling to the United States provides me with an unhoped for occasion to send greetings to Your Excellency who was particularly kind to me when I had the honor of visiting you in the capital city some two years ago. At that time you generously pledged that if you were to create a corps of engineers, you would remember that I could seek your support, given my past service. Inspired by this hope, I worked on formulating a plan for Hampton Bay and the area around Norfolk, designing a system of defense that I judged useful. But after writing five letters to the secretary of war and not receiving any response in eight months, I concluded that he was unwilling to confirm the support Your Excellency had promised. Given my family situation, I thus decided to leave the United States, where I had lived for 27 years, including 13 as an engineer, and to visit a French territory where I had significant land interests, etc. Since then, benefiting from being known by the French government, I have been invited to the Spanish possessions to fulfill a mission and perform a function that links me to the government that has welcomed me. 	In Havana, where I am now, I was pleased to meet your chargé d’affaires, Vincent Gray, Esquire, a very worthy man, who has deservedly earned respect from the officials and notable citizens of the country.
            If Your Excellency would like some specimens of natural history, or any other objects from the Spanish territories where my position leads me to travel and meet people, I assure you that fulfilling your wish would be a pleasure equal to the one I have in assuring you of the respectful attachment with which I have the honor of being Your Excellency’s very humble and obedient servant
            
              Vermonnet Commissary and General Agent for the island of Cuba,Louisiana, Campeche, etc.
            
          
        